Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a system (100) for manufacturing a rotor blade (112), the system (100) comprising:
a first tooling (170), positioned at a factory location (114) and configured to assemble a first blade module (116), comprising a first-module skin (118) and a first-module spar (120), and wherein each of the first-module skin (118) and the first-module spar (120) comprises a first thermoplastic polymer (122) and a first reinforcement material (124);
a second tooling (172), configured to assemble a second blade module (126), comprising a second-module skin (128) and a second-module spar (130), and wherein each of the second-module skin (128) and the second-module spar (130) comprises a second thermoplastic polymer (132) and a second reinforcement material (134);
a first support (160), positioned at a field location (140) and configured to receive the first blade module (116);
a second support (162), positioned at the field location (140) and configured to receive the second blade module (126); 


a transportation vehicle (178), configured to move the first blade module (116) from the factory location (114) to the field location (140).

Matsen (US 9610654), Khozikov (US 2017/0057618) and Matsen (US 2012/0145703) teach a first tooling, positioned at a factory location and configured to assemble a first blade module, comprising a first-module skin and a first-module spar, and wherein each of the first-module skin and the first-module spar comprises a first thermoplastic polymer and a first reinforcement material; a second tooling, configured to assemble a second blade module, comprising a second-module skin and a second-module spar, and wherein each of the second-module skin and the second-module spar comprises a second thermoplastic polymer and a second reinforcement material. The references do not teach a first support, positioned at a field location and configured to receive the first blade module; a second support, positioned at the field location and configured to receive the second blade module; a spar welding assembly, positioned at the field location and configured to join the first-module spar with the second-module spar; and a transportation vehicle, configured to move the first blade module from the factory location to the field location.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.